[Cite as State v. Shamblin, 2021-Ohio-3784.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-21-03

        v.

DAVID M. SHAMBLIN,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 19 03 0067

                                      Judgment Affirmed

                           Date of Decision: October 25, 2021




APPEARANCES:

        William T. Cramer for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-21-03


ZIMMERMAN, J.

       {¶1} Defendant-appellant, David M. Shamblin (“Shamblin”), appeals the

January 27, 2021 judgment entry of sentence of the Logan County Court of

Common Pleas. For the reasons that follow, we affirm.

       {¶2} On March 12, 2019, the Logan County Grand Jury indicted Shamblin

on a single count of possession of drugs in violation of R.C. 2925.11(A), (C)(2)(a),

a fifth-degree felony. (Doc. No. 4). The indictment further alleged that Shamblin

was previously convicted of trafficking in cocaine in violation of R.C.

2925.03(A)(1) in 2018 and trafficking in marijuana in violation of R.C.

2925.03(A)(1) in 1993.      (Id.).   On March 18, 2019, Shamblin appeared for

arraignment and entered a plea of not guilty. (Doc. No. 13).

       {¶3} On July 18, 2019, Shamblin withdrew his plea of not guilty and entered

a guilty plea, under a negotiated-plea agreement, to the indictment. (Doc. No. 37).

Specifically, in exchange for Shamblin’s change of plea, the State agreed to a joint-

sentencing recommendation. (Id.). The trial court accepted Shamblin’s guilty plea,

found him guilty, and sentenced him (based on the joint-sentencing

recommendation of the parties) to five years of community control. (Id.). The trial

court further ordered that Shamblin’s sentence in this case to run concurrent to his

sentence imposed in his 2018 trafficking case. (Id.). Importantly, Shamblin did not

directly appeal his conviction or sentence.


                                         -2-
Case No. 8-21-03


       {¶4} On October 27 and November 20, 2020, the State filed motions

requesting that the trial court revoke Shamblin’s community control after he “tested

positive for Heroin” on October 15 and he “used methamphetamines” on November

17. (Doc. Nos. 44, 53). Subsequent to preliminary-revocation hearings on October

30 and November 30, 2020, Shamblin filed a motion to suppress evidence on

December 11, 2020. (Doc. Nos. 47, 58, 60). (See also Doc. No. 59). The State

filed a memorandum in opposition to Shamblin’s motion to suppress evidence on

December 18, 2020. (Doc. No. 63). (See also Doc. No. 64). Following a hearing

on December 22, 2020, the trial court denied Shamblin’s motion to suppress

evidence on January 8, 2021. (Doc. No. 66).

       {¶5} The trial court proceeded to a final-revocation hearing on January 27,

2021, during which the trial court concluded that Shamblin violated the terms and

conditions of his community-control sanctions. (Doc. No. 72). That same day, the

trial court ordered Shamblin to be supervised under the same terms and conditions

of his original community-control sanctions with three additional sanctions: (1)

“obtain a drug and alcohol assessment, attend counseling as required, and follow all

recommended courses for treatment”; (2) “participate in the Justice Reinvestment

Grant Program”; and “pay all court costs, costs of prosecution, and fees permitted

by 2929.18.” (Id.).




                                        -3-
Case No. 8-21-03


       {¶6} Shamblin filed his notice of appeal on February 8, 2021 and raises one

assignment of error. (Doc. No. 73).

                               Assignment of Error

       The trial court abused its discretion in finding a community
       control violation based on illegal drug use.

       {¶7} In his sole assignment of error, Shamblin argues that the trial court

abused its discretion by concluding that he violated the terms and conditions of his

community-control sanctions. Specifically, Shamblin contends that the trial court

abused its discretion by concluding that there was substantial evidence that he

violated the terms and conditions of his community-control sanctions “based on the

two positive drug tests * * * .” (Appellant’s Brief at 8).

                                Standard of Review

       {¶8} The decision of a trial court finding a community-control violation will

not be disturbed absent an abuse of discretion. State v. McKeithen, 3d Dist. Marion

No. 9-08-29, 2009-Ohio-84, ¶ 7. An abuse of discretion suggests that a decision is

unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio St.2d 151, 157-

158 (1980).

                                      Analysis

       {¶9} “This Court has held that although a revocation proceeding must

comport with the requirements of due process, it is not a criminal proceeding.

McKeithen at ¶ 22. “Therefore, the minimum due process requirements afforded a

                                         -4-
Case No. 8-21-03


defendant in a probation revocation proceeding differ from those in a criminal trial.”

Id. The minimum due-process requirements for revocation hearings are: (a) Written

notice of the claimed violations; (b) disclosure of evidence against him or her; (c)

the opportunity to be heard in person and to present witnesses and documentary

evidence; (d) the right to confront and cross-examine adverse witnesses; (e) a

neutral and detached hearing body; and (f) a written statement by the fact finders as

to the evidence relied on and reasons for revocation. Id.

       {¶10} Since a community-control-revocation hearing is not a criminal

proceeding, “the State is not required to prove a violation of the terms of community

control beyond a reasonable doubt.” Id. at ¶ 6. “The State must, instead, show

‘substantial’ evidence that the offender violated the terms of his community control

sanctions.” Id. See also State v. Miller, 10th Dist. Franklin No. 03AP-1004, 2004-

Ohio-1007, ¶ 10 (noting that a trial court is to consider the credibility of the

witnesses when making its substantial-evidence determination). This court has

stated that “‘[s]ubstantial evidence is akin to a preponderance-of-the-evidence

burden of proof.’” State v. Boykins, 3d Dist. Marion No. 9-14-28, 2015-Ohio-1341,

¶ 21, quoting State v. Burdette, 5th Dist. Morrow No. 10-CA-9, 2011-Ohio-4425, ¶

26, citing State v. Ohly, 166 Ohio App.3d 808, 2006-Ohio-2353, ¶ 18 (6th Dist.).

“‘Substantial evidence is considered to consist of more than a mere scintilla of




                                         -5-
Case No. 8-21-03


evidence, but somewhat less than a preponderance.’” Id., quoting Burdette at ¶ 26.

See also State v. Hope, 6th Dist. No. WD-18-080, 2019-Ohio-3023, ¶ 14.

       {¶11} Here, Shamblin argues that the State did not present substantial

evidence at the community-control-revocation hearing that he violated the terms and

conditions of his community-control sanctions. Specifically, he argues that the

drug-test evidence purporting to show the presence of drugs in his saliva and urine,

respectively, were inadequate to prove that he used drugs in contravention of the

terms and conditions of his community-control sanctions. Shamblin contends that

“[t]he documentation from [the] saliva test was inadequate to determine that the

positive sample was from [him].” (Appellant’s Brief at 8). He further contends that

the urine test was “faulty insofar as it was merely a rapid test which was never

preserved for further testing or sent to a lab for confirmation.” (Id.).

       {¶12} Shamblin’s argument is without merit.            Importantly, Shamblin

admitted to his parole officer, Deloger May III (“May”), that he used heroin. (Jan.

27, 2021 Tr. at 9). (See also Dec. 22, 2020 Tr. at 33-34, 37-39). Nevertheless, the

State presented substantial evidence at the community-control-revocation hearing

from which the trial court could conclude that Shamblin violated the terms and

conditions of his community-control sanctions.

       {¶13} As an initial matter, at the community-control-revocation hearing, the

parties agreed to the trial court taking judicial notice of the testimony presented and


                                          -6-
Case No. 8-21-03


the evidence admitted at the December 22, 2020 suppression hearing. (See Jan. 27,

2021 Tr. at 5); State v. Daniels, 9th Dist. Summit 28444, 2017-Ohio-8151, ¶ 7. See

also Evid.R. 201.    Specifically, at the December 22, 2020 hearing, the State

presented the testimony of Ryan Pratt (“Pratt”), the intake superintendent at Logan

County Children’s Services. Pratt testified that Logan County Children’s Services

received a report that Shamblin’s “baby was born positive for several different

drugs.” (Id. at 7). As a matter of consequence, Pratt, along with May, arrived

unannounced at Shamblin’s residence on October 13, 2020 and requested Shamblin

and his wife to “take a voluntary oral drug screen” to which they agreed. (Id. at 8-

10). Pratt described the procedure he followed to administer the saliva test. (See

id. at 10). Importantly, Pratt testified that it was not possible for him to have

“confused” Shamblin’s test with Shamblin’s wife’s test. (Id. at 53). Pratt further

testified that “Shamblin was positive for heroin metabolites.” (Id. at 11).

       {¶14} Furthermore, Pratt testified on Shamblin’s behalf at the January 27,

2021 community-control-revocation hearing. In particular, Pratt identified Defense

Exhibit D as the receipt copy of the paperwork which accompanies the saliva test to

the lab. (Jan. 27, 2021 Tr. at 14-15). Pratt testified that Defense Exhibit D reflects

his and Shamblin’s signatures. (Id. at 16-17, 19). Pratt also identified Defense

Exhibit C as the lab results of Shamblin’s saliva test, which “matches the specimen

ID” reflected on Defense Exhibit D and “confirms that [it] is David Shamblin’s


                                         -7-
Case No. 8-21-03


screen.” (Id. at 20-21). Nevertheless, Pratt agreed that “the only way that [the lab]

could have gotten the name [from Defense Exhibit D] is one of two ways; either

read [what he] wrote * * * in column one or it was somehow able to decipher the

signature on [column] number three * * * .” (Emphasis added.) (Id. at 21-22).

       {¶15} On cross-examination, Pratt testified that the lab identifies a specimen

from the specimen-identification number rather than a handwritten name on the

paperwork accompanying the specimen. (Id. at 26-27).

       {¶16} Shamblin testified on his own behalf that Defense Exhibit D does not

reflect his signature. (Id. at 30).

       {¶17} The State also presented the testimony of May at the December 22,

2020 suppression hearing, who testified that he requested Shamblin submit to a

urine screen as a condition of his probation in November 2019. (Dec. 22, 2020 Tr.

at 30). May testified that State’s Exhibits A and B reflect that Shamblin “tested

positive for methamphetamine and Suboxone.” (Id. at 32). Even though the urine

test reflected the presence of methamphetamine, Shamblin “protest[ed] the

methamphetamine use * * * .” (Id.). However, May testified that the urine-test

results were not submitted to a lab to confirm the presence of methamphetamine.

(Id. at 31, 33).

       {¶18} “At a community-control-revocation hearing the trial court, being in

the better position to observe the witnesses and hear their testimony, is entitled to


                                         -8-
Case No. 8-21-03


deference on issues of witness credibility and weight of the evidence.” Boykins,

2015-Ohio-1341, at ¶ 27. Here, the trial court was in a better position to assess the

credibility of the witnesses and the trial court chose to believe Pratt and May instead

of Shamblin. Accord id. at ¶ 27 (“Here, the trial court was in a better position to

assess the credibility of the witnesses and the trial court chose to believe Lieutenant

Adkins instead of Boykins.”). See also State v. Scheck, 3d Dist. Marion No. 9-08-

20, 2008-Ohio-5314, ¶ 22.

       {¶19} Based on the evidence presented, we conclude that there was

substantial evidence presented that Shamblin violated the terms and conditions of

his community-control sanctions. See id. See also Burdette, 2011-Ohio-4425, at ¶

30. Therefore, the trial court did not abuse its discretion by concluding that

Shamblin violated the terms and conditions of his community-control sanctions.

       {¶20} For these reasons, Shamblin’s assignment of error is overruled.

       {¶21} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and MILLER, J., concur.

/jlr




                                         -9-